Title: From Thomas Jefferson to the Georgia Delegates in Congress, 27 December 1786
From: Jefferson, Thomas
To: Georgia Delegates



Gentlemen
Paris Dec. 27. 1786.

I am now to acknolege the honour of your letter of Aug. 21. and to thank you for the attention you were so good as to shew to my application. I delivered a copy of your letter to the Count de Vergennes, who appeared satisfied. I had before been assured by a gentleman from Georgia that Genl. Oglethorpe had no possessions there. This however had only authorised me to suggest it as a [possibility.]
I have the honor to be with sentiments of the most perfect esteem and respect Gentlemen your most obedient & most humble servant,

Th: Jefferson

